Citation Nr: 0125777	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  98-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as a nervous problem, secondary to the 
service-connected right hip arthroplasty.

2.  Entitlement to service connection for a left hip 
arthroplasty secondary to the service-connected right hip 
arthroplasty.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

Because of the change in the law brought about by the VCAA 
and the implementation of new regulations, a remand in this 
case is required for compliance with the new notice and duty 
to assist provisions.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Regarding service connection for a psychiatric disability, 
the record shows that the veteran received treatment for 
anxiety and depression in 1971.  During that time, diagnoses 
made included psychoneurosis anxiety reaction with some 
consideration of conversion reaction.  The veteran underwent 
a right hip arthroplasty and repair of the right hip 
arthroplasty in 1997.  On VA examination in January 1998, the 
examiner stated that the etiology of the veteran's pain was 
uncertain but it seemed to be related to his hip.  The 
examiner also opined that the veteran had a component or 
complication of psychophysiological musculoskeletal reaction, 
and that the veteran currently received treatment for major 
depression.  The examiner added that the veteran has had 
multiple documented physical problems with both hips.  The 
record also shows that the veteran was hospitalized in March 
1998 for suicidal ideation.  At that time, the veteran stated 
that his depression had increased since his unsuccessful hip 
surgery, which had left him in chronic pain and wheelchair 
bound.  Additionally, it was noted that the veteran's past 
history included multiple medical problems which have 
probably led to his depressive episodes.  On VA examination 
in January 1999, the examiner noted bilateral total hip 
arthroplasty, now with acetabular revision of the right hip 
with continued severe pain and complete inability to be in 
any dependent position requiring multiple help with 
activities of daily living skills.  The examiner also 
reported that there was likely also a psychological overlay 
to the pain.  


Given the aforementioned medical evidence, the Board finds 
that additional development is warranted.  A VA examination 
is needed to ascertain whether it is at least as likely as 
not that the veteran has current psychiatric disability which 
was caused or aggravated by his service-connected right hip 
arthroplasty, including residuals therefrom.  The record does 
not contain a medical opinion based solely on consideration 
of the veteran's service-connected right hip disability.

Regarding service connection for a left hip arthroplasty, the 
veteran, in essence, avers that his pain of the service-
connected right hip arthroplasty aggravates left hip 
disability.  The record indicates that, on VA examination in 
January 1999, excruciating bilateral hip pain was noted.  
Although the examiner noted that the veteran told him that he 
had ruined the left hip by trying to avoid pressure of the 
right hip, the examiner did not opine whether the service-
connected right hip disability aggravates the nonservice-
connected left hip disability.  Thus, additional development 
in this regard is warranted.  38 C.F.R. § 4.2 (2001).  
Additionally, the record does not contain any medical reports 
associated with a left hip arthroplasty in 1992, as reported 
in a VA progress note in May 1997.  Accordingly, further 
action in this regard is warranted as well.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance or 
housebound status is inextricably intertwined with the issues 
of entitlement to service connection for a left hip 
arthroplasty and psychiatric disability.  Thus, this claim 
must be held in abeyance pending the completion of the 
requested development.

Finally, it is noted that the veteran received a VA 
examination in January 1999 and submitted several lay 
statements to support his claims.  However, the record does 
not indicate that the veteran's claims were readjudicated 
upon consideration of such evidence.  Thus, additional 
development in this regard is warranted.  See 38 C.F.R. 
§ 19.31 (2000).


Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
hip arthroplasties and psychiatric 
disability since 1992.  After securing 
the necessary release(s), the RO should 
obtain these records and incorporate them 
into the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether his left hip arthroplasty 
disability is aggravated by his service-
connected right hip arthroplasty 
disability.  All tests and studies deemed 
appropriate should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination, and such review should be 
documented in the examination report.  
The examiner should opine whether it is 
at least as likely as not that the 
veteran's left hip arthroplasty 
disability is aggravated by his service-
connected right hip arthroplasty 
disability.  The rationale for any 
conclusion reached should be discussed. 

4.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether his psychiatric disability, 
claimed as a nervous problem, was caused 
or aggravated by his service-connected 
right hip 

arthroplasty disability.  All tests and 
studies deemed appropriate should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination, and such review 
should be documented in the examination 
report.  The examiner should opine 
whether it is at least as likely as not 
that the veteran's psychiatric disability 
was caused or aggravated by his service-
connected right hip arthroplasty 
disability.  The rationale for any 
conclusion reached should be discussed.

5.  Any action deemed appropriate with 
respect to the veteran's claim for special 
monthly compensation should be 
accomplished.  

6.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The veteran has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



